Title: To John Adams from Thomas Cushing, 9 May 1785
From: Cushing, Thomas
To: Adams, John


          
            Sir,
            Boston May 9th. 1785
          
          The Agents appointed by the Genl. Assembly of this State to conduct & prosecute their Claims to certain Lands lying to the Westward, controverted & disputed by the State of New York, have represented to me that in order to support this Claim they should wish to be furnished with an Authenticated Copy of the Patent of King James 1st. to the Council of Plimouth given in 1620 & the original Grant of Massachusetts by the Council of Plimouth to Rosewell & others, if it can be had, if not an authenticated Copy, if to be procured, & if not, then the best evidence of it that can be obtained— Of the former only a Copy of a Copy can be had in America, of the latter even an unattested Copy cannot be procured— Chalmer in his Political Annals mentions the first as remaining in the Plantation Office, perhaps the other may be there too, or in the hands of the Posterity of some of the first Patentees, or some of the first Assistants under King Charles Charter while the Government continued in England— The Agents after making diligent Search cannot procure these Papers from among our records, they have therefore requested me, knowing that I had the honor to correspond with you, to write to you upon the Subject. I do not write to you in my public Capacity, neither to you as a Minister, but in my private Character & to you as a friend who I am persuaded would willingly do any thing in your Power to serve the interest of the State to which you belong— If therefore you would be so kind as to imploy some person to obtain the Paper above referred to you would do an essential service to this Commonwealth, & the Agents who are furnished with money to prosecute this business have desired me to assure you that they will cheerfully refund any expen[ce] you may be at upon this occasion. If you should be so happy as to obtain these Papers please to transmit them to me by the first opportunity—
          I am, With great Esteem & Respect, / Your most Obedt. hb̃le Servt.
          
            Thomas Cushing
          
          
            The Agents to prosecute the Claim above referr’d to are
            
              Honb̃le John LowellJames SullivanTheophilus Parsons& Rufus King Esqrs.
            
          
        